Citation Nr: 0836388	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  05-10 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable disability rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel




INTRODUCTION

The veteran served on active duty in the Army from November 
1960 to November 1963.

This appeal to the Board of Veterans' Appeals (Board) is from 
a August 2003 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which confirmed and continued the noncompensable (zero 
percent) rating for the veteran's bilateral hearing loss.


FINDING OF FACT

The results of an October 2005 VA audiological evaluation 
show the veteran has Level I hearing acuity in each ear 
(i.e., bilaterally).


CONCLUSION OF LAW

The criteria are not met for a compensable rating for 
bilateral hearing loss.  38 U.S.C.A. § 1155 (West Supp. 
2005); 38 C.F.R. §§ 3.383, 4.1-4.14, 4.85-4.87, Diagnostic 
Code 6100 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

For an increased-rating claim, section 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate 
the claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or 
increase in severity of the disability at issue and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the Diagnostic Code under which the claimant's 
disability is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the claimant.  Id.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  Id.

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome the burden of prejudicial 
error, VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  

In this case, a letter satisfying the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) was sent to 
the veteran in July 2003, prior to the RO's initial 
adjudication of his claim in August 2003.  The letter 
informed him of the evidence required to substantiate his 
increased-rating claim, as well as of his and VA's respective 
responsibilities in obtaining supporting evidence.  The RO 
also more recently sent him a Dingess letter in March 2006 
explaining the disability rating and downstream effective 
date elements of his claim.

While the notice letter mentioned does not appear to strictly 
comply with the Court's holding in Vazquez, supra, the Board 
finds that the veteran is not prejudiced by this.  It is 
important to keep in mind that he is represented by a 
veteran's service organization, The American Legion, which 
presumably has a comprehensive knowledge of VA laws and 
regulations, including those contained in Part 4, the 
Schedule for Rating Disabilities, contained in Title 38 of 
the Code of Federal Regulations.  In addition, the veteran 
was provided copies of the rating decisions on appeal dated 
in August 2003 and March 2005, an SOC in March 2005, and an 
SSOC in June 2007, all of which combined to inform him of the 
evidence considered, a summary of adjudicative actions, all 
pertinent laws and regulations, including the criteria for 
evaluating his bilateral hearing loss, and an explanation for 
the decision reached as to why he is not entitled to a higher 
disability rating.  

All of this demonstrates actual knowledge on the part of the 
veteran of the information to be included in the more 
detailed notice contemplated by the Court.  As such, the 
Board finds that he is not prejudiced based on this 
demonstrated actual knowledge of the type evidence needed to 
support his claim.

VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained all relevant 
medical and other records that he and his representative 
identified.  In addition, he was examined for VA compensation 
purposes in July 2003, January 2005, and October 2005 to 
assess the severity of his hearing loss.  Caffrey v. Brown, 6 
Vet. App. 377 (1994).  And the reports of these examination 
are adequate for rating purposes because they provide all 
information needed to assess the severity of the hearing 
loss.  See 38 C.F.R. § 4.2.  Accordingly, the Board finds 
that no further development is needed to meet the 
requirements of the VCAA or the Court.  



II.  Merits of the Claim

The record shows the veteran developed a bilateral (i.e., 
right and left ear) hearing loss disability as a result of 
acoustic trauma while serving as a Heavy Weapons Infantryman 
in Korea.  A July 2001 RO rating decision granted service 
connection and assigned a noncompensable (i.e., zero percent) 
rating for this disability.  In May 2003, the veteran filed a 
claim for a higher rating.  
After carefully reviewing the evidence, however, the Board 
finds no basis to grant his claim.

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

While the veteran's entire history is reviewed when assigning 
a disability rating, see 38 C.F.R. § 4.1, where, as here, 
service connection already has been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, 
the Board must consider the application of staged ratings.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other 
words, where the evidence contains factual findings that 
demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.  
Id.  

Evaluations for service-connected bilateral hearing loss 
range from zero to 100 percent.  These evaluations are based 
on organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination testing together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1,000, 2,000, 3,000 
and 4,000 cycles per second (Hertz (Hz)).  38 C.F.R. § 4.85.

To evaluate the degree of disability from impaired hearing, 
the rating schedule establishes eleven auditory acuity levels 
from Level I for essentially normal acuity through XI for 
profound deafness.  An acuity level is determined for each 
ear using Table VI (or Table VIA in the special circumstances 
listed in 38 C.F.R. § 4.86).  The acuity levels for each ear 
are then used to determine a percentage evaluation for 
hearing impairment from Table VII.  Id. 

Applying these criteria to the facts of this case, the Board 
finds that the RO properly rated the veteran's bilateral 
hearing loss at the noncompensable level.  

The evaluators at the July 2003 and January 2005 audiological 
evaluations indicated that the results were unreliable due to 
insufficient cooperation from the veteran.  The October 2005 
VA audiometric testing of the right ear revealed a 40-decibel 
loss at the 1000 Hz level, a 40-decibel loss at the 2000 Hz 
level, a 55-decibel loss at the 3000 Hz level, and a 50-
decibel loss at the 4000 Hz level, for an average decibel 
loss of 46.  Right ear speech discrimination was 98 percent.  
Audiometric testing of the left ear revealed a 30-decibel 
loss at the 1000 Hz level, a 50-decibel loss at the 2000 Hz 
level, a 60-decibel loss at the 3000 Hz level, and a 65-
decibel loss at the 4000 Hz level, for an average decibel 
loss of 51.  Left ear speech discrimination was 94 percent.  

From Table VI of 38 C.F.R. § 4.85, Roman Numeral I is derived 
for the right ear, which is determined by intersecting the 
percent of speech discrimination row 
(92-100) with the puretone threshold average column (42-49).  
Roman Numeral I is also derived for the left ear.  A 
noncompensable rating is derived from Table VII of 38 C.F.R. 
§ 4.85 by intersecting row I with column I.  In short, a 
compensable rating is not warranted based upon the findings 
contained in the October 2005 VA audiological evaluation 
report.  



The Board has considered the veteran's statements that his 
bilateral hearing loss is greater than reflected in the 
noncompensable disability rating.  However, it is important 
for him to understand that disability ratings for hearing 
impairment are derived by a "mechanical" - meaning 
nondiscretionary, application of the numeric designations 
assigned after audiological evaluations are rendered, which 
in this case clearly show that his bilateral hearing loss was 
properly rated at the noncompensable level.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

The veteran also has not had a compensable level of bilateral 
hearing loss at any time since filing his current claim, so 
the Board cannot stage his rating under Hart.

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to a compensable rating for his bilateral 
hearing loss.  And as the preponderance of the evidence is 
against his claim, the doctrine of reasonable doubt is not 
for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; 
Gilbert, 1 Vet. App. 53-56.  Accordingly, the appeal is 
denied.

ORDER

A compensable rating for the bilateral hearing loss is 
denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


